IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2009

                                     No. 09-60455                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



H. LYNDON TAYLOR; BARBARA L. TAYLOR

                                                   Petitioners - Appellants
v.

COMMISSIONER OF INTERNAL REVENUE

                                                   Respondent - Appellee




      Appeal from the United States Tax Court, Internal Revenue Service
                                No. 22094-08


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
       H. Lyndon Taylor and Barbara L. Taylor (“the Taylors”), pro se, appeal the
Tax Court’s dismissal of their petition for failure to state a claim upon which
relief could be granted. The Taylors also appeal the Tax Court’s order
establishing their tax deficiency for 2005 and 2006.                The Commissioner of
Internal Revenue (“the Commissioner”) answers this appeal and further
requests sanctions against the Taylors for maintaining a frivolous appeal, under
28 U.S.C. § 1912 and Rule 38 of the Federal Rules of Appellate Procedure. For

       *
         Pursuant to 5TH CIR . R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 09-60455

the reasons that follow, we AFFIRM the tax court’s orders and sanction the
Taylors $16,000, double the amount sought by the Commissioner.


                                       I. FACTS
      The Commissioner gave notice to the Taylors in June 2008 that they owed
more than $240,000 in deficient federal income tax, as well as some $84,000 in
penalties. The Taylors responded with a 332-page petition in the Tax Court,
along with various attachments asserting the lack of any tax deficiencies on
their part. The central allegation asserted repeatedly by the Taylors was that
“[t]he ‘federal income tax’ scam functions only where there are fiduciaries, a/k/a
‘taxpayers’ . . . where there is no ‘income’, there is no ‘income tax’ . . . . Only a
fiduciary has ‘income’ . . . . There is no fiduciary, here . . . . Hence, there is no
‘income’ . . . . Hence, no discussion of ‘income tax’ is relevant.” Each page of the
Taylors’ pleadings, including the appeal with this court, includes the footer
“EXPOSING THE SCAM: ‘TAXPAYER MEANS FIDUCIARY’.”
          The above is only one example of a wide variety of arguments the Tax
Court described as “frivolous and groundless.”1
      When Tax Court Chief Judge John O. Colvin ordered the Taylors to amend
their petition to include “with specificity” the errors they alleged in the notices
of deficiency, the Taylors filed a “response” to that order, declaring: “COLVIN’s
‘order’ to amend not only makes him a party, which simultaneously negates his
signature authority as a ‘judge,’ and not only perpetuates an illegal policy on its
face, but also constitutes numerous crimes against us.”




      1
         Other arguments included that: 1) the Internal Revenue Service is not licensed to
practice law or accounting; 2) the Commissioner’s documents constituted fraud, and; 3) the
Commissioner has no factual or legal basis for any collections activity at all.

                                            2
                                        No. 09-60455

       On March 18, 2009, the Tax Court granted the Commissioner’s motion to
dismiss, but declined to impose sanctions under I.R.C. § 6673(a).2 The Taylors
appeal.


                             II. STANDARD OF REVIEW
       We review de novo the dismissal for failure to state a claim. Stearman v.
Comm’r, 436 F.3d 533, 535 (5th Cir. 2006).


                                      III. ANALYSIS
       The tax court was correct in its finding that the Taylors’ original pleading
failed to raise any justiciable issue.             Pro se litigants are entitled to some
additional latitude in pleading. Estelle v. Gamble, 429 U.S. 97, 106 (1976). But
no amount of latitude could allow a court to glean any justiciable issue from the
rambling rhetoric and disjointed statements in the Taylors’ pleadings. In a
similar income tax case, we wrote that “[w]e perceive no need to refute these
arguments with somber reasoning and copius citation of precedent; to do so
might suggest that these arguments have some colorable merit.”                        Crain v.
Comm’r, 737 F.2d 1417 (5th Cir. 1984). The Tax Court gave the Taylors ample
opportunity to amend their pleading.                They responded instead with more
nonsense, accusations and frivolous arguments. We affirm the Tax Court’s
dismissal for failure to state a claim.
       The Commissioner asks this court to sanction the Taylors for maintaining
this frivolous appeal. Although we are generous in giving considerations to pro
se taxpayers who misunderstand the nature of tax law, pro se status is not a
license to litter the dockets of the federal courts with patently baseless suits.


       2
         I.R.C. § 6673(a) permits Tax Court, at its discretion, to impose a penalty not exceeding
$25,000, when the court finds the taxpayer’s position is “frivolous and groundless,” or
instituted and maintained primarily for delay.

                                               3
                                         No. 09-60455

Parker v. Comm’r, 117 F.3d 785 (5th Cir. 1997). Rule 38 of the Federal Rules of
Appellate Procedure authorizes an appellate court to impose sanctions against
an appellant who prosecutes a “frivolous appeal.”
       A party who continues to advance long-rejected arguments invites
sanctions. Tello v. Comm’r, 410 F.3d 743, 745 (5th Cir. 2005). Sanctions on pro
se litigants are appropriate if they were warned that their claims are frivolous
and they were aware of “ample legal authority holding squarely against them.”
Stelly v. Comm’r, 761 F.2d 1113, 1116 (5th Cir. 1985).
       In its order dismissing the Taylors’ petition, the Tax Court found the
Taylors’ arguments frivolous and groundless, and warned the Taylors that
continuing to advance those arguments could invite sanctions.
       The Taylors’ appeal to this court is in substance a self-styled criminal
indictment against Tax Court officers.3 The Taylors identify themselves as part
of a “group” of pro se’s” who “know more about this than all of the ‘tax court,’
comm’r’s legal staff, doj, and certain federal appellate courts.” The Taylors are
apparently aware that others have advanced the “taxpayer means fiduciary”
argument.4 The Taylors also acknowledge several times in their appellate brief
that others who have advanced the same “taxpayer means fiduciary” have had
petitions dismissed and been sanctioned.5


       3
        The Taylors also accuse this court of aiding and abetting in crimes against taxpayers.
We note that in 2006 the Taylors filed suit against officers of the Tax Court for “RICO-level
criminal Record Tampering,” and sought $10 million in damages. The suit was dismissed with
prejudice. H. Lyndon Taylor and Barbara L. Taylor, No. 3:06-CV-2118B (N.D. Tex., August
14, 2007).
       4
        In their appellate brief, the Taylors attach a copy of a district court pleading from
Braquet v. Comm’r, 2009 U.S. App. LEXIS 13930 (5th Cir. 2009) in which the tax-protester
made similar “taxpayer means fiduciary” arguments–with the same distinctive footer on each
page as the Taylors’ pleadings–and was sanctioned by this court for a frivolous appeal.
       5
        “[Tax Court Chief Judge John O.] COLVIN has repeatedly ‘ordered’ amendment of the
‘taxpayer’ means ‘fiduciary’ petitions, including ours . . . [n]one of it has worked as a practical
matter. I have never changed my mind or my position or my testimony about the

                                                4
                                      No. 09-60455

       Indeed, this is not the first time the Taylors have been in this court. In
2008, this court affirmed a Tax Court order dismissing the Taylors’ petition for
failure to prosecute. Taylor v. Comm’r, 271 Fed. Appx. 414 (5th Cir. 2008). We
agreed then with the Tax Court that the Taylors’ filings consisted of “outrageous
and preposterous documents.” Id. at 416. That opinion should have put the
Taylors on notice of the futility of their arguments.
       The Taylors have been warned several times that their claims are
frivolous, that legal authority is squarely against them and that similar claims
have resulted in sanctions, yet the Taylors continue to insist on littering the
dockets with their specious allegations of criminal conduct by court officials.
       Because the Taylors were given clear notice of the frivolous nature of their
argument and the scandalous allegations in their pleadings we double the
sanction requested by the Commissioner to $16,000. The Taylors may be pro se
petitioners, but even pro se petitioners are required to be respectful in judicial
proceedings.    Stearman, 436       F.3d at 540.6     Wasteful and dilatory appeals
unjustifiably consume the limited resources of the judicial system. Id. “The
doors of this courthouse are of course open to good faith appeals . . . . But we can
no longer tolerate abuse of the judicial process by irresponsible taxpayers who
press stale and frivolous arguments, without hope of success on the merits, in
order to delay or harass the collection of public revenues or for other nonworthy
purposes.” Id. at 540.
       A frivolous appeal is an appeal in which the result is obvious or the
arguments of error are wholly without merit. Buck v. United States, 967 F.2d



understanding that ‘taxpayer’ means ‘fiduciary’.”
       6
          In Stearman, we affirmed a $25,000 Tax Court sanction against a tax-protesting
plaintiff, then sanctioned the plaintiff an additional $12,000 for calling the Tax Court a
“kangaroo court” and describing the judge as “completely in the dark” and exhibiting
“maniacal” conduct.

                                             5
                                        No. 09-60455

1060, 1062 (5th Cir. 1992). As in Steadman, rather than explaining why the Tax
Court was in error, the Taylors restated their frivolous claims, then proceeded
to insult the court.7 Steadman, 436 F.3d at 539. The Taylors’ did not prosecute
this appeal in good faith, but instead sought to harass the collection of public
revenues.
       We therefore AFFIRM the order of the Tax Court, and grant the
Commissioner’s motion to impose sanctions against the Taylors for pursuing a
frivolous appeal, which we set at $16,000.8
       AFFIRMED. MOTION FOR SANCTIONS GRANTED.




       7
         The insults include: (1) describing this court as a place where “RICO-level extortion
is published policy, witnesses are tampered with and retaliated against, consent is compelled
as a matter of course, and the judicial structure is altered by force”; (2) calling the Tax Court
judges “criminally insane” and judges of this court “mental pygmies”; (3) and describing the
Commissioner’s motion to dismiss as “clinically insane, lawless, or both. WE ARE LAUGHING
AT YOU! ALL OF YOU!”
       8
         The Commissioner in his separate motion for sanctions writes that during 2004 and
2005 the average expense for attorney salaries and other costs incurred in a typical frivolous
taxpayer appeal is more than $11,000. Thus, $16,000 is not more than the “double costs”
allowed by Rule 38. In addition, the sanctions are “just damages” in that they would vindicate
the integrity of the judicial proceeding and deter future misconduct. See Stearman, 436 F.3d
at 540 n.18.

                                               6